Citation Nr: 1515338	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right foot disorder.

2. Entitlement to service connection for a left foot disorder.

3. Entitlement to service connection for cardiac irregularities, to include chest pain.

4. Entitlement to service connection for residuals of second degree burns to the chest and first degree burns to the leg and back 

5. Entitlement to service connection for impaired lower extremity circulation, to include as secondary to leg and back burns.

6. Entitlement to service connection for nonhealing wounds, to include as secondary to impaired lower extremity circulation.

7. Entitlement to an initial compensable evaluation for service-connected hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  The appeal was subsequently transferred to the Wichita, Kansas RO.

In September 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals the September 2014 hearing transcript and VA treatment records from April 2011 through March 2014.  The Veterans Benefits Management System includes an October 2014 private treatment record and a November 2014 statement from the Veteran.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a VA examination when there is evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran alleges that carrying heavy packs and frequent rappelling during service resulted in his current foot disorders.  His DD-214 confirms that he served more than three years as an infantryman and a February 1985 service treatment record shows complaints of right foot pain.  Recent medical records show diagnoses of bilateral pes planus and an October 2014 statement from a private doctor indicates that his current foot disorders may be related to service.

The appellant also contends that cardiac irregularities, to include chest pain were caused by service.  An April 2011 treatment record from the VA Outpatient Clinic in Lawton, Oklahoma shows an assessment of chest pain with abnormal electrocardiogram and a history suggestive of acute coronary syndrome.  A November 1985 service treatment record documents complaints of chest pain lasting four days.

Finally, the Veteran claims entitlement to service connection for residuals of first and second degree sunburns, to include poor circulation, which he asserts resulted in nonhealing wounds.  A May 1984 service treatment record confirms that the Veteran suffered first degree sunburns on his legs and back and second degree burns on his chest.  An April 2011 VA treatment record shows a diagnosis of chronic venous insufficiency with venous stasis dermatitis, and a March 2014 VA treatment record reveals a prior diagnosis of deep vein thrombosis.  The October 2014 private health care provider speculated that the severe sunburn caused tissue changes that may have predisposed the Veteran to his current vasculopathies, including lower extremity chronic venous stasis.

The claims file shows that in March 2012, the Veteran failed to report to a VA contract examination regarding his claimed foot disorders, cardiac irregularities, impaired circulation and residuals of first and second degree sunburns.  In a May 2012 VA Form 9, the appellant, through a prior representative, alleged that he attended the examination but the facility experienced a power outage and he was sent home before it was completed.  Although the Veteran again failed to report for examinations scheduled for June 6, 2014 and June 16, 2014, there is no record showing that he was notified of the June 6 examination.  The letter notifying the appellant of the June 16 examination was mailed to only one of at least two addresses that were on file at that time.  

The Veteran will be afforded another opportunity to appear at a VA examination.  The Veteran is, however, advised that VA examinations will only be rescheduled when there is good cause for missing the examination, to include illness or death of an immediate family member.  See 38 C.F.R. § 3.655(a).

As to the claim for an initial compensable rating for hearing loss, in the November 2014 statement, the Veteran reported that he underwent an audiological evaluation at the VA Medical Center in Topeka, Kansas in November 2014.  As this examination is not associated with the claims file, it should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since March 2014, to include the November 2014 audiological examination from the VA Medical Center in Topeka, Kansas.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current foot disorder, cardiac irregularity, impaired lower extremity circulation, and any residual of a nonhealing wounds or sunburn.  All indicated tests should be accomplished.  The claims file, access to Virtual VA and VBMS, and a copy of this remand must be available for review by the examiner or examiners.  The examiner is to diagnose any current pertinent disability affecting the feet, heart, and lower extremity circulation.  The examiner should also disorder due to a non-healing wound or sunburn residual.  The examiner must then address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any diagnosed disorder is etiologically related to service.  

If impaired lower extremity circulation is found to be related to service, the examiner must then address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that impaired lower extremity circulation caused or aggravated (permanently made worse) any nonhealing wounds.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.
 
The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to state that he has suffered from a specific diagnosis since service, he is competent to state that he has had chest, foot, leg and wound pain since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




